990 So.2d 705 (2008)
LINGO CONSTRUCTION, Appellant,
v.
PRITTS INCORPORATED, Appellee.
No. 4D07-4633.
District Court of Appeal of Florida, Fourth District.
September 24, 2008.
*706 Gary B. Goldman, North Miami Beach, for appellant.
Allen S. Kaufman of Allen S. Kaufman, P.A., Plantation, for appellee.
PER CURIAM.
We reverse an order dismissing for failure to prosecute. On the fifty-ninth day after a notice of lack of prosecution was issued by the clerk, plaintiff filed a motion to set a date for arbitration. The parties had previously agreed to submit the case to binding arbitration. Because plaintiff filed the motion to set arbitration within the sixty day period provided by rule 1.420(e), the court should have denied the motion to dismiss. Edwards v. City of St. Petersburg, 961 So.2d 1048 (Fla. 2d DCA 2007). Reversed.
KLEIN, HAZOURI and DAMOORGIAN, JJ., concur.